Citation Nr: 0609794	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a  service-connected bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife




INTRODUCTION

The veteran had active service from April 1974 to April 1994.   

This matter comes to the Board of Veterans appeals (Board) on 
appeal from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, denied the veteran's claim for 
service connection for a low back disability, to include as 
secondary to his service-connected bilateral knee disability.

In September 2002, the Board ordered further development by 
sending the claim to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 
7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Shortly thereafter, in light of the Federal Circuit Court's 
decision and other policy considerations, VA determined that 
VBA would resume all development functions.  In other words, 
aside from the limited class of development functions that 
the Board is statutorily permitted to carry out, see 38 
U.S.C.A. §§ 7107(b), 7109(a), all evidence development will 
be conducted at the regional office (RO) level.

In view of the foregoing, the Board remanded this appeal to 
the RO in October 2003 for an orthopedic examination to 
determine the current nature and etiology of the veteran's 
low back disorder.  As explained in more detail below, the 
veteran failed to report for two examinations scheduled in 
conjunction with his claim.  
 
Pursuant to the veteran's request, the veteran testified at a 
Travel Board hearing before the undersigned in July 2002, and 
the transcript is of record. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran. 

2.  The veteran failed to appear, without good cause, for a 
VA examination scheduled for December 2003 and for an 
examination rescheduled for February 2004.

3.  The service medical records show no chronic low back 
disability; the only post-service medical evidence of the 
veteran's low back disability is dated approximately 7 years 
after his separation from service; there is no medical 
evidence of continuity of symptomatology following his 
discharge from active duty, nor is there any  competent 
evidence of a nexus between a current diagnosis of a low back 
disability and service, or an etiological relationship 
between a low back disability and a service-connected 
bilateral knee disability.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the October 2003 
Board remand, the RO rating decision, the statement of the 
case and supplemental statement of the case, issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, 
correspondence from the RO sent to the appellant, to include 
the July 2001, March 2004 and the April 2005 letters, 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  That is, the appellant was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the July 
2001, March 2004 and the April 2005 letters, satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  The July 2001, March 2004 and the 
April 2005 letters collectively, requested that the veteran 
provide the RO any evidence in his possession that pertained 
to his claim.  Additionally, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was issued prior to the issuance of the RO decision that is 
the subject of this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for entitlement to 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish the degree of 
disability or an effective date for the claimed disability.  
Despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Additionally, as the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a low back disability, any questions as to the 
appropriate effective date or rating to be assigned are 
rendered moot.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal.  
  
As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran was provided a VA examination in October 2001.  
He failed to report for two examinations scheduled in 
conjunction with this claim.  Under these circumstances, the 
Board finds that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

The Board points out that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993)

Laws and Regulations

By a December 2001 rating decision, the RO granted service 
connection for the veteran's residuals of an arthrotomy and 
meniscectomy of the right knee with severe degenerative joint 
disease; and for degenerative joint disease of the left knee, 
status-post surgery times two, as secondary to the right knee 
disability.  He contends that he suffers from a low back 
disorder which is secondary to a service-connected bilateral 
knee disorder.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by wartime 
active service.  38 U.S.C.A. § 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a).  As to the 
secondary service connection aspect of the veteran's claim, 
it is pertinent to note that the Court of Appeals for 
Veterans' Claims has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected.  See Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) the regulation provides, in pertinent 
part,  that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

Pursuant to the October 2003 Board remand, the RO scheduled 
the veteran for a VA orthopedic examination to determine the 
current nature and etiology of his low back disorder.  He 
failed to show for the December 2003 examination, and a 
rescheduled February 2004 examination was cancelled.  In 
February 2004  the RO received notice from the VAMC that the 
veteran had withdrawn his claim.  However, he did not respond 
to the RO's request for written confirmation of the 
withdrawal of his claim.  The RO also made repeated requested 
that the veteran provide additional evidence in support of 
his claim, to include medical reports, but he also failed to 
respond to these requests.  In this case, the claims folder 
contains two VA compensation and pension examination 
inquiries, along with a change of address that was noted as 
the veteran's last known address of record.  See 38 C.F.R. § 
3.1(q).  A review of the record reveals that there has been 
no communication from the veteran regarding his failure to 
report for the VA examinations.

Following the veteran's failure to report to the December 
2003 and February 2004 VA examinations, a supplemental 
statement of the case (SSOC) was sent to the veteran in 
November 2005 indicating that he had failed to appear for a 
VA examination that might have provided material evidence 
regarding his claim.  The November 2005 SSOC was sent to the 
veteran's last address of record and was not returned as 
undeliverable by the U.S. Postal Service.  There was no 
response to this notice.  There is no indication from the 
record that he did not receive notice nor does he assert 
otherwise.

The Board acknowledges the RO's efforts to schedule the 
veteran for an examination.  He has not provided a good cause 
for his failure to report to the scheduled examinations.  
Therefore, the Board finds that additional efforts to 
schedule an examination would be futile.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable once the most recent change 
of address was noted in the file, and the lack of an 
explanation regarding the veteran's failure to report to the 
scheduled VA examination, the Board finds that he did not 
show good cause.  See 38 C.F.R. § 3.655.  The veteran has not 
argued that the RO failed to notify him of the examination or 
indicated that he would report if the examination were re-
scheduled.  Therefore, the claim shall be rated based on the 
evidence of record.

The veteran's service medical records are negative for any 
findings attributable to a low back disorder.  In October 
2001 he underwent a VA orthopaedic  examination.  X-rays of 
the lumbar spine revealed minimal degenerative changes at L5-
S1.  The remaining disk spaces were noted to be well-
maintained.  Following an examination of the veteran, the 
examiner opined that it was at least as likely as not that 
the veteran's left knee disability was linked to his 
(service-connected) right knee disorder, which led to a grant 
of service connection for the left knee disability.  With 
respect to the disability at issue, the physician diagnosed 
lumbar radiculopathy with mild degenerative disk disease.  
The examiner opined that there was "insufficient medical 
evidence to support a finding consistent with a chronic back 
condition with a recent exacerbation consistent with his 
herniated disk and acute onset radiculopathy in the lumbar 
region".  The Board finds that the latter opinion does not 
support the contended causal relationship.  Rather, it is not 
responsive the direct incurrence and secondary service 
connection questions at hand, which led to the Board's 
earlier remand but, as noted above, the veteran failed to 
report for examinations scheduled on two occasions.     

The are no post-service medical records of the veteran 
seeking any treatment for a low back disability.  Following 
service discharge, the earliest and only medical evidence of 
a low back disability was recorded in October 2001 at the VA 
examination, approximately 7 years following discharge from 
service.  To the extent that the veteran is now contending 
that he had problems continually after service, his 
contentions are outweighed by the pertinently negative post-
service medical evidence.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

Thus, the only medical evidence of record show that a low 
back disability is not apparent until approximately 7 years 
after service and there is no medical evidence of continuity 
of symptomatology following his discharge from active duty, 
nor is there any competent evidence of a nexus between a 
current diagnosis of a low back disability and service, or of 
an etiological relationship between a low back disability and 
a service-connected bilateral knee disability.  

At a July 2002 personal hearing, the veteran testified that 
he was first diagnosed with a back disability in 1993.  He 
related that at the time he was told that he had a herniated 
disk.  The veteran stated that his physician had informed him 
that his back disability was causally related to his 
bilateral knee condition.  The Board assigns little probative 
weight to this statement, considering that "the connection 
between what a physician said and the layman's account of 
what he purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable." See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Dean 
v. Brown, 8 Vet. App. 449 (1995).

The Board recognizes the assertions by the veteran that his 
low back disability is secondary to his service-connected 
bilateral knee condition.  However, as a lay person he is not 
competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  As a result, these contentions 
are not material to the issue of whether there is a nexus 
between his current low back disability and either service or 
his service-connected bilateral knee disability.   

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a low back disability, to include as 
secondary to the service-connected bilateral knee condition.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).










ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to a  service-connected bilateral knee 
disorder, is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


